PER CURIAM.
This case is affirmed on the authority of State ex rel. DeCarlo v. Tomkat, Inc., 469 So.2d 577 (Ala.1985). The trial court found in this case that although lewd conduct had previously taken place on defendant’s premises, defendant had taken steps some four months prior to the preliminary hearing which effectively ended the conduct which would otherwise have constituted an abatable nuisance. Cf. College Art Theaters, Inc. v. State ex rel. DeCarlo, 476 So.2d 40 (Ala.1985).
AFFIRMED.
FAULKNER, ALMON, EMBRY, BEAT-TY and ADAMS, JJ., concur.